Citation Nr: 1624364	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 18, 2003 for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for coronary artery disease effective from September 29, 2003.  In July 2013, the RO changed the effective date to September 18, 2003.  

The Veteran presented testimony at a Board hearing in April 2016, and a transcript of the hearing is associated with his claims folder.  


FINDING OF FACT

A claim for service connection for coronary artery disease was not received prior to September 18, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to September 18, 2003 for the grant of service connection for coronary artery disease are not met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran appeals for an effective date prior to September 18, 2003 for the grant of service connection for coronary artery disease.  

The effective date of an award of disability compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Board, after reviewing all of the evidence, has determined that an effective date prior to September 18, 2003 must be denied, as no claim was filed for service connection for coronary artery disease prior to that date or within 1 year following service discharge.  Furthermore, the Veteran has even indicated during his April 2016 hearing that he did not file a claim for service connection for coronary artery disease prior to the current effective date of September 18, 2003.  

The Veteran was discharged from service in June 1969 and preponderance of the evidence indicates that the Veteran did not claim service connection for coronary artery disease prior to September 18, 2003.  In light of the above, and the Board finds no legal basis for awarding an effective date for service connection for coronary artery disease any earlier than September 18, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  

While the Veteran has argued in February 2012, July 2013, and April 2016 that the effective date for the grant should coincide with a claim he filed in 1976 or a claim he filed in 1977, or the date of his first coronary artery disease trouble in February 1997, there is no basis under applicable law and the facts of this case to award either effective date, as a claim for service connection for coronary artery disease was not filed prior to September 18, 2003.  

The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet.App. 377 (1999). 

The Veteran asserted in July 2013 that he first applied for benefits in 1976.  However, there is no evidence that he claimed service connection for coronary artery disease any earlier than September 18, 2003.  There was an August 1976 claim for service connection for left knee disability and a March 1977 application for medical benefits.  Neither of these claims identify service connection for coronary artery disease as a benefit being sought.  The first claim that referred to a heart disability was received on September 18, 2003.  While the Board is sympathetic to the Veteran, there is no basis upon which to grant an effective date earlier than September 18, 2003.  


ORDER

An effective date prior to September 18, 2003 for the grant of service connection for coronary artery disease is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


